Case: 16-50319      Document: 00514037042         Page: 1    Date Filed: 06/16/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                      No. 16-50319                               FILED
                                                                             June 16, 2017
                                                                            Lyle W. Cayce
UNITED STATES OF AMERICA,                                                        Clerk

              Plaintiff - Appellee

v.

CESAR ARRNOLDO VALDEZ,

              Defendant - Appellant




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:03-CR-108-3


Before STEWART, Chief Judge, and JOLLY and WIENER, Circuit Judges.
PER CURIAM:*
       In 2004, a jury convicted appellant Cesar Arrnoldo Valdez (“Valdez”),
along with his brother Hector Valdez (“Hector”), for their involvement in a drug
conspiracy. Valdez was found guilty on one count of conspiracy to possess with
intent to deliver 1,000 kilograms or more of marijuana and on two counts of
aiding and abetting the possession with intent to deliver 100 kilograms or more
of marijuana.       At sentencing, Valdez was also held accountable for 80


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 16-50319      Document: 00514037042        Page: 2     Date Filed: 06/16/2017



                                     No. 16-50319
kilograms of cocaine. Valdez appealed his sentence to this court in 2006. On
appeal, we found that Valdez was not responsible for the cocaine, vacated his
sentence and remanded the case to the district court for resentencing. See
United States v. Valdez, 453 F.3d 252 (5th Cir. 2006). 1 Valdez later filed a
request, agreed to by the Government, for a sentence reduction under 18 U.S.C.
§ 3582(c)(2), which the district court denied. Valdez appeals the denial of the
motion, claiming that the district court based its decision on the clearly
erroneous belief that Valdez’s relevant conduct involved the trafficking of 80
kilograms of cocaine. We REVERSE and REMAND for resentencing.
                                            I.
       Valdez and Hector were involved with a drug trafficking organization,
which smuggled marijuana from Mexico into the United States by way of
Texas. Hector was originally involved with the repackaging of the marijuana
before it was sent to locations further inland in Texas and Oklahoma. Hector
ceased his involvement in the conspiracy in June 2001 when his vehicle
containing 60 kilograms of cocaine concealed in a marijuana bale was seized in
a bust.    Valdez, 453 F.3d at 265.         Shortly thereafter, Valdez assumed a
leadership role in the same organization. Specifically, Valdez organized the
transportation of the marijuana from Del Rio, Texas, to locations further north.
On one occasion, Valdez recruited one of the individuals working for him to
falsify a document to fabricate a seizure of the marijuana shipment by police.
Valdez, 453 F.3d at 263 n.16.
       Valdez, Hector, and three other individuals were charged with aiding
and abetting each other in the unlawful possession with intent to distribute
marijuana. Hector was independently charged with two counts related to an



      1 The cocaine as relevant conduct was properly attributed to Valdez’s brother and co-
conspirator, Hector Valdez, and affirmed on appeal. Valdez, 453 F.3d at 268.
                                            2
     Case: 16-50319       Document: 00514037042          Page: 3     Date Filed: 06/16/2017



                                       No. 16-50319
“offense [that] involved more than 5 kilograms of a mixture or substance
containing a detectable amount of Cocaine.”
       Following a jury trial, Valdez was found guilty on Counts 1, 4, and 5:
Count 1 concerns conspiracy to possess with intent to distribute marijuana,
and Counts 4 and 5 concern aiding and abetting the possession with intent to
distribute marijuana. The probation officer calculated a base offense level of
36 in the presentence report (“PSR”), 2 which was based on the officer’s finding
that Valdez was “responsible for smuggling 3,509 kilograms of marijuana and
80 kilograms of cocaine between January 2001 and October 2002.” Factoring
in an additional four-level increase based on Valdez’s leadership role in the
operation, combined with his Criminal History Category I, the probation officer
recommended a Guidelines sentencing range of 292 to 365 months.                           The
district court sentenced Valdez to a term of imprisonment toward the upper
end of the Guidelines range: 360 months.
       Valdez appealed to this court, challenging, in pertinent part, the district
court’s inclusion of the cocaine in calculating Valdez’s sentence. Valdez, 453
F.3d at 264-66. We affirmed Valdez’s conviction but vacated his sentence and
remanded the case to the district court for resentencing. 3 Id. at 266. At
resentencing, the district court amended the PSR “to reflect the order of the
Fifth Circuit Court of Appeals that the cocaine was not reasonably foreseeable
and that the defendant should not be held accountable for the weight of the
cocaine involved in the conspiracy.” 4 The amendments to the PSR resulted in



       2The 2003 version of the Sentencing Guidelines were used to calculate Valdez’s
sentence.
      3 We affirmed Hector’s conviction and sentence, which included 2,370 kilograms of

marijuana and 80 kilograms of cocaine. Valdez, 453 F.3d at 268.
      4 The district court addressed the gravity of the police forgery incident in Valdez’s re-

sentencing hearing:
      But I can’t forget that part of your case involved having a dispatcher at the
      Austin Police Department draft a false report to try to make it look like the
                                              3
     Case: 16-50319       Document: 00514037042          Page: 4     Date Filed: 06/16/2017



                                       No. 16-50319
a total offense level of 38 (which was reduced from 40), which yielded a
Guidelines sentencing range of 235 to 293 months. See U.S. SENTENCING
GUIDELINES MANUAL § 2D1.1(c) (U.S. SENTENCING COMM’N 2003). The district
court then sentenced Valdez to 280 months of imprisonment. Valdez filed a 28
U.S.C. § 2255 motion, which was denied by the district court.
       Valdez and the Government then jointly filed a motion under 18 U.S.C.
§ 3582(c)(2) to reduce Valdez’s sentence in the light of Amendment 782 of the
Guidelines. 5 If applied to Valdez’s sentence, Amendment 782 would reduce the
base offense level to 32 and his total offense level to 36. This reduction would
yield a Guidelines range of 188 to 235 months.                     Both Valdez and the
Government argued before the district court that a sentence of 224 months
would “represent[ ] a comparable sentence under the amended guideline
range.”
       After a brief hearing, the district court denied the joint motion for a
sentence reduction. 6 As part of its reasoning, the district court stated the
following:



        [drug] loads had been taken down, that you basically caused a lot of people a
        lot of problems in this case. And you did that for a long period of time. And
        you are very lucky that you are in a criminal history category I, because that
        does not truly reflect the seriousness of the criminal conduct that you were
        engaged in.
        5 Amendment 782 “revises the guidelines applicable to drug trafficking offenses” and

“reduces by two levels the offense levels assigned to the quantities that trigger the statutory
mandatory minimum penalties . . . .” U.S. SENTENCING GUIDELINES MANUAL, SUPPLEMENT
TO APPENDIX C, amend. 782, at 70 (U.S. Sentencing Comm’n 2016). The Amendment was
made retroactively applicable to defendants who were sentenced for eligible offenses before
its effective date of November 1, 2014, provided that the effective date of any order
authorizing a sentence reduction is November 1, 2015, or later. Id. amend. 788, at 87; see
United States v. Chapple, 847 F.3d 227, 230 (5th Cir. 2017); United States v. Garza, 623 F.
App’x 211, 212 (5th Cir. 2015).
        6 Valdez submitted a memorandum to the district court prior to the hearing. The

memo contained a comparison between the initial and amended Guidelines calculations, the
parties’ “Agreed Amended Sentence,” and descriptions of the vocational programs in which
Valdez became involved throughout his time serving his sentence. As part of this appeal,
                                              4
    Case: 16-50319      Document: 00514037042       Page: 5    Date Filed: 06/16/2017



                                    No. 16-50319
             This one’s going to be a denial. This is one where they
      actually got a police dispatcher for forged reports. They were
      forging police reports to indicate that the drugs had been seized to
      cover up the situation. It actually led to a police dispatcher out of
      Austin to go to federal prison as well. And he actually testified at
      the trial.
             This—this—he was in Austin receiving it from his brother,
      and the trial indicated that in this particular case, you had conduct
      of 3,500 kilograms of marijuana and 80 kilograms of cocaine.

The hearing transcript ends at this point, with no further statements from
either party, and no objection by Valdez. The district court then issued a
written order denying the motion for sentence reduction, but did not include
any further explanation as to its reasoning. Valdez timely appealed.
                                          II.
      We review a district court’s denial of a motion for sentence reduction
under § 3582(c)(2) for abuse of discretion. Chapple, 847 F.3d at 229. The
district court “abuses its discretion when the court makes an error of law or
‘bases its decision on a clearly erroneous assessment of the evidence.’” United
States v. Larry, 632 F.3d 933, 936 (5th Cir. 2011) (quoting United States v.
Lipscomb, 299 F.3d 303, 338-39 (5th Cir. 2002)).
      Any arguments not introduced to the district court, and instead raised
for the first time on appeal, are reviewed for plain error. United States v.
Escalante-Reyes, 689 F.3d 415, 418-19 (5th Cir. 2012) (en banc).          Plain error
review requires the appellant “[t]o demonstrate . . . a forfeited error that is
clear or obvious and that affects his substantial rights.” United States v. Jones,
596 F.3d 273, 276 (5th Cir. 2010) (citing United States v. Olano, 507 U.S. 725,
732-37 (1993)). These three characteristics form the first three prongs of plain



Valdez filed an unopposed motion to supplement the record with this memorandum. A panel
of this court granted the motion on August 25, 2016.

                                          5
    Case: 16-50319     Document: 00514037042      Page: 6    Date Filed: 06/16/2017



                                  No. 16-50319
error review. See Puckett v. United States, 556 U.S. 129, 135 (2009). Under
the fourth prong, and in the event the first three prongs are satisfied, we
“ha[ve] the discretion to remedy the error—discretion which ought to be
exercised only if the error ‘seriously affect[s] the fairness, integrity or public
reputation of judicial proceedings.’” Id. (emphasis in original) (quoting Olano,
507 U.S. at 736).
                                        III.
      In challenging the district court’s denial of the joint motion for a sentence
reduction, Valdez argues that the court abused its discretion by basing its
decision on a clearly erroneous belief that his relevant conduct involved the
trafficking of 80 kilograms of cocaine. Because Valdez did not object to the
district court’s cocaine reference during the sentence reduction motion hearing,
however, we apply plain error review.
      In general, Section 3582(c)(2) provides a district court with discretion to
modify the sentence of a defendant pursuant to the following:
      in the case of a defendant who has been sentenced to a term of
      imprisonment based on a sentencing range that has subsequently
      been lowered by the Sentencing Commission pursuant to 28 U.S.C.
      994(o), upon motion of the defendant or the Director of the Bureau
      of Prisons, or on its own motion, the court may reduce the term of
      imprisonment, after considering the factors set forth in section
      3553(a) to the extent that they are applicable, if such a reduction
      is consistent with applicable policy statements issued by the
      Sentencing Commission.
18 U.S.C. § 3582(c)(2) (emphasis added). As the Supreme Court articulated in
Dillon v. United States, 560 U.S. 817, 826-27 (2010), “the statute . . . establishes
a two-step inquiry”: (1) “[a] court must . . . determine that a reduction is
consistent with § 1B1.10,” and, if so, (2) the court must determine whether such
a reduction is “warranted, either in whole or in part, according to the factors
set forth in § 3553(a).” Id. at 826.

                                         6
    Case: 16-50319    Document: 00514037042     Page: 7   Date Filed: 06/16/2017



                                 No. 16-50319
      Under § 1B1.10, the court does not establish a new sentence; instead, the
court considers “the prisoner’s eligibility for a sentence modification and the
extent of the reduction authorized.” Dillon, 560 U.S. at 827. In turn, the court
considers the applicable § 3553(a) factors, including “the nature and
circumstances of the offense and the history and characteristics of the
defendant”; “the need for the sentence imposed”; “the kinds of sentences
available”; the sentences that the Guidelines establish for the “applicable
category of offense committed by the applicable category of defendant”; and
policy initiatives, avoidance of unwanted disparities between similarly
situated defendants, and restitution. 18 U.S.C. § 3553(a)(1)-(7). In addition,
under § 1B1.10, the court must consider “the nature and seriousness of the
danger to any person or the community that may be posed by a reduction in
the defendant’s term of imprisonment” and “may consider post-sentencing
conduct of the defendant that occurred after imposition of the term of
imprisonment.” U.S. SENTENCING GUIDELINES MANUAL § 1B1.10 cmt. 1(B)(ii)-
(iii) (U.S. SENTENCING COMM’N 2014).
      Here, both parties moved for the court to apply the amended Guidelines
range to reduce Valdez’s sentence from 280 months to 224 months. The district
court was presented with evidence of Valdez’s post-sentencing conduct,
including multiple hours of vocational training and other classes. The court
also considered a letter of reference from a senior Bureau of Prisons officer.
Nevertheless, the district court denied the § 3582(c)(2) motion, remarking upon
the seriousness of the conspiracy in which Valdez was involved, including the
recruitment of a police dispatcher to forge documents and “conduct of 3,500
kilograms of marijuana and 80 kilograms of cocaine.”
      We begin our analysis by applying the first two prongs of plain error
review: whether the district court committed an error, and whether the error
was clear or obvious. See Puckett, 556 U.S. at 135. Here, the record supports
                                       7
    Case: 16-50319    Document: 00514037042     Page: 8   Date Filed: 06/16/2017



                                 No. 16-50319
a finding that the district court clearly erred by referencing cocaine as part of
the explanation for its denial of the § 3582(c)(2) sentence reduction motion.
The court’s word choice contributes to this finding: At the hearing, the court
stated, “[I]n this particular case, you had conduct of 3,500 kilograms of
marijuana and 80 kilograms of cocaine.” (emphasis added). Although the
Government contends that the district court was describing the conspiracy as
a whole rather than Valdez’s conduct, the court’s reference to “conduct of 3,500
kilograms of marijuana and 80 kilograms of cocaine” indicates that, during the
time of imposing the sentence, the court could have considered the cocaine
conduct to be attributable to Valdez. The first part of the statement is accurate
as to Valdez because he was sentenced on remand based on a conviction of
trafficking 3,509 kilograms of marijuana. Hector, on the other hand, was
charged with trafficking 2,370 kilograms of marijuana in addition to 80
kilograms of cocaine. Thus, by referencing “3,500 kilograms of marijuana,” the
district court was apparently describing Valdez’s individual relevant conduct.
Moreover, with respect to Valdez, the district court was correct in identifying
his total offense level as 38 and correctly noted that Valdez was stationed in
Austin, “receiving [drugs] from his brother.” In particular, the district court
emphasized Valdez’s use of a police dispatcher to forge reports, an action which
resulted in the police dispatcher’s going to federal prison. Because the district
court correctly attributed these other factors to Valdez, it appears that the
district court’s “80 kilograms of cocaine” statement was also in reference to
Valdez’s relevant conduct.
      Moreover, the statements made by the district court during Hector’s
§ 3582(c)(2) hearing, which immediately followed Valdez’s hearing, arguably
support the notion that the district court misconstrued the relevant conduct of
the two brothers.     In particular, the district court made the following
statement: “[Hector’s] relevant conduct was less than the brother. Just so we
                                       8
    Case: 16-50319     Document: 00514037042      Page: 9   Date Filed: 06/16/2017



                                   No. 16-50319
have that on the record, just so we know.” This statement was accurate if the
court were referring to the brothers’ original PSRs, in which Valdez and Hector
were each held accountable for trafficking 80 kilograms of cocaine, but Hector
was held responsible for a smaller amount of marijuana than Valdez. After
Valdez’s resentencing, however, although he was held responsible for a larger
amount of marijuana than Hector, Valdez was not held responsible for the
cocaine. This context further supports a finding that the district court was
considering the 80 kilograms of cocaine during Valdez’s sentence reduction
hearing, and thus clearly erred.
      With respect to the third prong of the plain error review analysis, we
hold that Valdez’s substantial rights were affected by the district court’s clear
error. When reviewing a forfeited error that is clear, a court will generally hold
that the error affected the appellant’s substantial rights if the error affected
the outcome of the district court proceedings. United States v. Mudekunye, 646
F.3d 281, 289 (5th Cir. 2011). In the context of sentencing, we have held that
the “outcome” that the “[defendant] must show to have been affected is his
sentence.” United States v. John, 597 F.3d 263, 284 (5th Cir. 2010). Thus,
unless the record indicates that the defendant would have received an above-
Guidelines sentence absent the district court’s error, then the defendant’s
substantial rights were affected. See id. at 285.
      Here, Valdez’s sentence was 280 months, which was at the upper end of
the Guidelines range of 235 to 293 months. The 280-month sentence was
determined upon resentencing by the district court after this court vacated
Valdez’s 360-month sentence.       The district court, therefore, has had two
opportunities to sentence Valdez above the Guidelines range for his offense
and criminal history score; it declined to do so both times. During Valdez’s
resentencing hearing, the district court explained that—although “3500 kilos,
criminal history category I adequately reflect[ ] the seriousness of the conduct
                                        9
    Case: 16-50319     Document: 00514037042      Page: 10    Date Filed: 06/16/2017



                                   No. 16-50319
that [Valdez was] engaged in”—“the advisory guidelines [were] adequate and
that a fair and reasonable sentence [could] be achieved with a sentence selected
from within the advisory range.” As a result of the district court’s denial of the
joint sentence reduction motion, however, Valdez’s sentence of 280 months was
about 45 months above the amended Guidelines range. Because the record
does not appear to indicate whether the district court would have let Valdez’s
above-Guidelines sentence stand absent its consideration of the 80 kilograms
of cocaine, the court’s error affected the outcome of the proceedings and,
consequently, Valdez’s substantial rights.
      Because the district court has committed a forfeited error that was clear
and that affected Valdez’s substantial rights, we proceed to the fourth prong of
plain error review. Under this prong, we determine whether to exercise our
discretion to remedy the district court’s plain error because the error “seriously
affect[s] the fairness, integrity or public reputation of judicial proceedings.”
Olano, 507 U.S. at 736. We hold that the district court’s consideration of
relevant conduct that we held on direct appeal unattributable to Valdez,
adversely affected the fairness of the judicial proceedings.
      Two considerations support this conclusion.               The first is the
Government’s apparent change in position from joining in the §3582(c)(2)
motion before the district court to arguing for affirmance on appeal.            We
exercised our discretion in a recent case in which “the government joined in
the motion for reduction but [on appeal] support[ed] its denial.” United States
v. Torres, 856 F.3d 1095, 1100 (5th Cir. 2017). The Torres panel deemed this
180-degree turn by the Government to “raise[ ] a question as to the ‘fairness .
. . of judicial proceedings’ that [was] sufficiently serious” that the court
“elect[ed] to exercise . . . discretion.” Id. (citation omitted) (citing Puckett, 556
U.S. at 135).    The second consideration is the disparity between Valdez’s
current sentence and the amended sentence. As mentioned above, Valdez had
                                         10
    Case: 16-50319       Document: 00514037042         Page: 11     Date Filed: 06/16/2017



                                      No. 16-50319
been resentenced to a term of 280 months based on a Guidelines range of 235
to 293 months. Valdez’s amended Guidelines range in the light of Amendment
782 was 188 to 235 months. Accordingly, Valdez and the Government jointly
moved to reduce his sentence to a length falling at the upper end of this
amended range: 224 months.             The difference, therefore, between Valdez’s
current sentence and the amended range for which he was eligible is 45
months. This significant disparity likewise supports the conclusion that the
fairness of the proceedings is at issue by the district court’s plain error.
Further, we have opted to exercise our discretion in other sentencing cases
when similarly significant disparities in sentence length were present. 7
       A sizeable disparity between the correct sentencing range and the
erroneous sentencing range does not automatically warrant vacatur of a
sentence on the fourth prong of plain error review, however. In United States
v. Wikkerink, 841 F.3d 327, 338-39 (5th Cir. 2016), for example, we chose not
to exercise our discretion to remedy a sentencing error that resulted in a very
large disparity: the erroneous Guidelines range was 180–210 months, and the
correct Guidelines range was 70–87 months. Id. at 336-337. Nevertheless,
Wikkerink is distinguishable from this case. In Wikkerink, the district court
expressed that it found the defendant’s child pornography offense to be “quite
troubling” and sentenced Wikkerink to a term of imprisonment well above the
recommended sentencing range: 360 months. Id. at 331, 339. In this case,
although the district court repeatedly remarked upon the seriousness of the
conduct involving the recruitment of the police dispatcher, the court sentenced



       7See, e.g., United States v. Hernandez, 690 F.3d 613, 622 (5th Cir. 2012) (12 months);
Mudekunye, 646 F.3d at 291 (19 months); John, 597 F.3d at 288-89 (21 months).
       Note that, even though the aforementioned cases dealt with a defendant’s initial
sentencing, they are relevant to the extent that—in each case—the district court’s
misapplication of the Sentencing Guidelines warranted our exercise of discretion to remedy
the error on plain error review. See Torres, 856 F.3d at 1100 n.16.
                                             11
   Case: 16-50319     Document: 00514037042      Page: 12   Date Filed: 06/16/2017



                                  No. 16-50319
Valdez—both initially and on remand from this court—to a term within the
Guidelines range because it found the term to be “fair and reasonable.”
      Thus, because the district court committed plain error when it
considered conduct that was not attributable to Valdez in denying the parties’
joint § 3582(c)(2) motion, and because the error affected Valdez’s substantial
rights, we hold that it also adversely affected the “fairness, integrity or public
reputation of judicial proceedings.”
                                       IV.
      In sum, we REVERSE the district court’s denial of the joint motion for
reduction of sentence and REMAND the case to the district court. In doing so,
however, we offer no comment as to whether the benefit of Amendment 782
should be applied to reduce Valdez’s sentence. We only hold that a reduction
should not be denied on the basis of the cocaine as a component of Valdez’s
relevant conduct.




                                       12